Garrett, Presiding Judge,
dissenting.
I do not agree with my associates and the tribunals of the Patent Office that the notation “Professional” consists merely in a word descriptive (or misdescriptive) of the goods, or of the character or quality of the goods, to which appellant applies it.
Under some of the definitions of “Professional,” the notation may indicate, or suggest, the character of some of the users of the goods (although I do not wish to be understood as passing upon the question of whether hairdressing is a profession as distinguished from a trade), but as to the per se character or quality of the goods nothing is described, nor is anything even suggested in that respect.
I am unable to see wherein the Bonide Chemical Co. case, cited by the majority, has any application here. It was there held, in effect, that the notation “Crow-Tox,” used upon a preparation for protecting seed against birds and animals and for invigorating seeds, was, upon the record presented (“Crow-Tox” being the equivalent of “Crow-Poison,” and the preparation being conceded to be nonpoisonous) misdescriptive of the preparation.
The Brunswick-Balke-Collender Co. case, cited by the majority (and by the Patent Office examiner), seems to me clearly distinguishable from the instant case. We there refused registration of the word “League” as a trade-mark for bowling pins. The record disclosed that an organization known as the American Bowling Congress had adopted rules regulating the size and weight of official pins for use in league bowling games. Clearly, the word “League,”' as it was there proposed to use it, would have been descriptive of a character or quality — size or weight — of the pins.
In the National Phonograph Co. case, also cited by the majority, obviously the word “standard,” which it was sought to register for use on phonographs, had particular reference to a character or quality of the goods — not to the. users of the goods. •
In truth I have found no decided case which, in my opinion, properly may be regarded as on all fours with this case. With me the issue here is largely a matter of first impression.
*720I do regard the case of In re National Candy Co., 35 App. D. C. 351, somewhat analogous. The applicant there sought to register “Navy” for use on candy, some of which was sold as supplies for use by the personnel of the Navy. The court held the mark to be purely fanciful and arbitrary as applied to candy. It seems to me that such is the situation with respect to “Professional” applied to hair curlers, hair winders, hair clamps, hair pressers, hair pins, and hair rollers.
It is my view that appellant is entitled to the registration here sought.